DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Please delete the word “signalled” at claim 9 line 18, please add the word
--signaled--.
Please cancel Claims 1-8.

Allowable Subject Matter
Claims 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance:  The device for cooking eggs of Independent claim 9 defines over the prior art of record since the prior art does not teach, suggest or render obvious the temperature within the vessel is increased via the heater in the vessel to at least 100° C and maintained until the respective transmission degree is reached, and a comparison with the currently determined transmission values and activation of the signaling device and/or display device is effected via a control device in combination with a light source having a wavelength between 400 nm and 1000 nm  positioned on or in the direct vicinity an egg and at least one light-measuring device is arranged on the side opposite the light source for determining the transmission of the light through the egg, and the light-measuring device so that a cooked state for a runny yolk having a transmission of at least 96% of the maximum transmission degree of a raw egg, a cooked state for a soft yolk having a transmission of at least 94%, a cooked state for a medium soft yolk having a transmission of at least 90%, and/or a cooked state for a hard yolk having a transmission of at least 85% of the transmission degree of the egg with a transmission of 100% is signaled and/or displayed and wherein  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792